TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00319-CV



              Larry Miller Roofing, Inc. and Larry Miller Roofing, Appellants

                                               v.

                Travelers Property Casualty Company of America, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. D-1-GN-08-001538, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Larry Miller Roofing, Inc. and Larry Miller Roofing have filed their

Unopposed Motion to Dismiss Appeal, announcing that the parties to this appeal have reached a

settlement. We grant their motion and dismiss this appeal.




                                            G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellants’ Motion

Filed: December 4, 2009